Citation Nr: 1142183	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for rectal cancer, to include as secondary to asbestos or ionizing radiation exposure. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Jackson, Mississippi VARO.  The claims file is now in the jurisdiction of the Muskogee, Oklahoma RO.  In November 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the undersigned granted the Veteran's request to hold the case in abeyance for 30 days for the submission of additional evidence; additional evidence was submitted with a waiver of RO consideration in November 2009.  In March 2010, the matter was remanded for additional development. 

The issue of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Veteran's November 2009 and September 2010 statements.)  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

Rectal cancer was not present in service or for many years thereafter and has not been shown to be related to service, including exposure to ionizing radiation or asbestos.


CONCLUSION OF LAW

Service connection for rectal cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, an April 2010 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  August 2006 and October 2006 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  A March 2011 supplemental statement of the case (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

Significantly, during the November 2009 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; based on the hearing transcript, the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claim.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In July 2007, the claim was referred to the Under Secretary of Health, and the Director of Compensation and Pension Service gave an advisory opinion.  The RO arranged for a VA examination in September 2010, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board notes that in a September 2010 statement, the Veteran indicated that he was granted Social Security Administration (SSA) disability benefits in 2005 due to an anxiety disorder.  The Board finds that any records upon which the SSA decision may have been based for a psychiatric disability are not pertinent to this appeal regarding rectal cancer; therefore, a remand to obtain any such records is not necessary.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran asserts that he developed rectal cancer as a result of exposure to ionizing radiation and/or asbestos during service.  Specifically, he states that he was exposed to ionizing radiation while he was stationed at the Armed Forces Radiobiology Research Institute (AFRRI) in Bethesda, Maryland from 1967 to 1969, and he states that he was exposed to asbestos while stationed aboard the Oceanographic Unit Two, U.S.N.S. Dutton, from October 1969 to October 1970.

At the outset, the Board notes that it is not in dispute that the Veteran was diagnosed with and treated for rectal cancer.  Private treatment records indicate that adenocarcinoma was diagnosed in December 2002 and the Veteran underwent abdominoperineal resection with permanent colostomy in January 2003, followed by five weeks of radiation therapy and four months of chemotherapy.  Subsequent colonoscopies have been normal.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans' Claims (Court) recently emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection based upon exposure to ionizing radiation can be awarded on three different legal bases.  Service connection may be established under the provisions of 38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of direct, or in certain cases presumptive, service connection.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

As the Veteran did not serve during World War II, the first method does not apply to this claim.

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure. 

Third, and notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.  In other words, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

This Veteran claims to have been exposed to ionizing radiation while serving at AFRRI for two years.  

The Veteran's service treatment records do not show treatment for rectal cancer, providing some evidence against this claim.

The post-service medical evidence consists of VA and non-VA treatment reports, indicating an initial diagnosis of rectal cancer in December 2002.  Given the foregoing, the earliest treatment for the claimed condition is shown no earlier than about 32 years after separation from service.

As there is no competent evidence of rectal cancer being manifest to a compensable degree within one year from service, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.  

The Board must note the lapse of many years between the Veteran's separation from service and the first treatment for the claimed rectal cancer.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Rectal cancer is specifically listed as a potential radiogenic disease.  As such, the specialized development procedures of 38 C.F.R. § 3.311(b) do apply.

The Board notes that 38 C.F.R. § 3.311 does not create a presumption for service connection.  Rather, it provides special procedures for evidentiary development and adjudication of a claim.  Implicit in the regulation is the requirement for evidence of a medical nexus between the exposure to the ionizing radiation and the current disability.

In accordance with 38 C.F.R. § 3.311, the RO requested all service personnel records (SPRs) for the Veteran to confirm radiation risk activity.  The SPRs indicate that he was stationed at AFRRI in Bethesda, Maryland from 1967 to 1969.  His records include DD 1141 forms, Records of Occupational Exposure to Ionizing Radiation, documenting his whole body exposure from August 1967 to August 1969 while stationed at AFRRI.  The DD 1141 forms contain readings taken at regular intervals of approximately one to two months.  Each reading was either "none" or "00.000".  At the end of the Veteran's service at AFRRI in August 1969, his total lifetime accumulated dose of exposure to ionizing radiation was 00.000.

A September 2006 Department of the Navy letter indicated that from August 1967 to August 1969, the Veteran's dose of exposure to "Shallow Dose Equivalent to the whole body" (SDE WB) radiation was 00.004 rem.  His exposure to Deep Dose Equivalent (DDE) photon and neutron radiations were each 00.000.
In June 2007, the claim was referred to the Under Secretary for Health to obtain a reconstructed dose estimate for the Veteran's exposure to ionizing radiation.

In July 2007, the Chief Public Health and Environmental Hazards Officer submitted a radiation review for the Veteran, estimating that his occupational exposure during service was to a dose of 0.004 rem shallow dose equivalent whole body.  The health officer stated that the rectum is considered to have a very low or absent comparative susceptibility to radiation-induced cancer, and a statistically significant increased risk for rectal cancer has been found only after extremely high radiation therapy doses (e.g. thousands of rads).  The health officer noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NSIOH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's rectal cancer.  Using the shallow dose as if it were the organ dose, the computer software calculated a 99th percentile value for the probability of causation of 0.00%.  The public health officer therefore gave the opinion that it is unlikely the Veteran's rectal cancer can be attributed to occupational exposure to ionizing radiation in service.

Based on the findings of the Chief Public Health and Environmental Hazards Officer, the Director of Compensation and Pension Service submitted a July 2007 radiation review memorandum for the Veteran.  The Director cited the health officer's findings and noted that the Veteran was 20 years old when he was first monitored for exposure to ionizing radiation, and cancer of the rectum was diagnosed 35 years after the occupational exposure to ionizing radiation.  The Director noted that the Veteran's post-service employment had been for the Public Service Company for Oklahoma.  The Director also noted that the Veteran stopped smoking 16 years prior to the diagnosis of cancer of the rectum, and his family history was significant for diabetes but not for cancer in any first degree relatives.  The Director opined, as a result of the public health officer's opinion, and following a review of the evidence in its entirety, that "there is no reasonable possibility that the Veteran's rectal cancer can be attributed to occupational exposure to ionizing radiation during military service".

The Board finds that these medical opinions provide highly probative evidence against this claim.  Given the foregoing, service connection for rectal cancer is not warranted under the procedures as set forth in 38 C.F.R. § 3.311.

The Veteran has alternately claimed that his rectal cancer is due to asbestos exposure in service.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Veteran's service records indicate that he served as a stock clerk on board Oceanographic Unit Two, U.S.N.S. Dutton, from October 1969 to October 1970.  In an April 2010 statement, the Veteran specified that his duties included three storerooms: one aft, one midship, and one in the bow area, and he also moved about the entire ship; he contended that he was exposed to asbestos in the "dusty storerooms", when cleaning out unnecessary items in the storerooms, and via "the ventilation system in general".  Although exposure to asbestos may be conceded, the Board notes that the Veteran's MOS indicates his exposure would have been minimal.

The Veteran has denied any pre-service or post-service exposure to asbestos.  He reported that he was a student prior to service; after service, he worked in bank collections for 2 years, as a paint salesman for 3 years, as an electric power plant operator for 3 years, and as a real estate broker for 32 years.  See Veteran's April 2010 statement.

In this regard, it is important to note that the Veteran was a long-time smoker, as chronicled in his medical records.  His reported history is inconsistent regarding in what year he quit smoking.  On September 2010, he reported that he was a chronic tobacco smoker for about 20 years; he smoked about 1 pack of cigarettes per day until he quit smoking in approximately 1986.  In January 2003 treatment records, he reported that he quit smoking "16 years ago", or in approximately 1997.  

In March 2010, the Board remanded the claim in order to address the Veteran's theory of causation related to asbestos exposure.

On September 2010 VA rectum and anus examination, the examiner noted the December 2002 onset of rectal cancer.  The Veteran reported that he began having problems with stool in December 2002 and sought treatment; based on the results of a colonoscopy and a biopsy, he was diagnosed with carcinoma of the rectum.  An abdominoperineal resection with permanent colostomy was performed in January 2003, and the Veteran underwent radiation treatment for 5 weeks followed by chemotherapy from March to July 2003.  A March 2009 colonoscopy was normal.  On current examination, the Veteran had a permanent colostomy and reported weakness, memory problems, and inability to drive long distances.  He attributed problems with penile erection and ejaculation to radiation treatment.  The Veteran stated that while in service he was exposed to asbestos and frequently had seasickness for about one year, for which he often took Dramamine.  He reported that he lost about 20 to 25 pounds and "lost immunity" while in service.  Notably, the Veteran reported that he was a chronic tobacco smoker for about 20 years; he stated that he smoked about 1 pack of cigarettes per day until he quit smoking in approximately 1986.  There was no family history of colon cancer.  The Veteran denied any history of spinal cord injury related to rectum or anus, rectal bleeding, rectal prolapse, recurrent anal infections, proctitis, hemorrhoids, fecal incontinence, or perianal discharge.  He denied any current symptoms of anal itching, burning, diarrhea, difficulty passing stool, tenesmus, or swelling.

Following a physical examination, the September 2010 VA examiner diagnosed status post abdominoperineal resection with colostomy in place for adenocarcinoma of the rectum, in stable condition.  The examiner opined, based on a review of the claims file, the Veteran's history, and physical examination, that the Veteran's colorectal cancer "is not likely related to" his claimed exposure to asbestos while in the Navy.  The examiner stated that there is no scientific evidence connecting colorectal cancer to asbestos exposure.  The examiner opined that the risk factors for the Veteran's rectal cancer are chronic tobacco smoking, alcohol use, and diet including red meat.

The Board finds that these medical opinions provide highly probative evidence against this claim.  

With regard to the possibility of service connection on a basis other than under 38 C.F.R. § 3.311 or due to asbestos exposure, the earliest evidence of treatment for any relevant symptoms is dated no earlier than 2002, which is about 32 years after separation from active duty.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis.  Furthermore, there is no competent evidence to show that a tumor of the rectum was manifested to a compensable degree within one year of separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran has suggested additional alternate theories of causation for his rectal cancer.  At the November 2009 Travel Board hearing, he contended that he was given Dramamine for nausea and motion sickness by the Pharmacist's Mate on board the U.S.N.S. Dutton due to extensive seasickness.  In November 2009, the submitted materials in support of his contention that the combination of overuse of Dramamine and long-term seasickness weakened his immune system and allowed cancer to infect and grow in his lower gastrointestinal tract.  He submitted additional materials in support of his contentions in September 2010 and April 2011.  He contends that rectal cancer was caused by a lowered immune system due to long-term severe seasickness and loss of weight due to nausea and vomiting while serving aboard the U.S.N.S. Dutton in service.  See Veteran's September 2010 statement.  He contends that an overdose of Dramamine while in service caused inflammation of his gastrointestinal tract, and he contended that "cancer is caused by inflammation".  See Veteran's April 2011 statement.  

The Veteran also submitted internet articles regarding his claimed connection between Dramamine and rectal cancer.  He submitted documentation from the Department of Transportation Maritime Administration which indicated that, on final close out of the U.S.N.S. Dutton, the disposed materials included 110 tons of asbestos as well as 343 tons of petroleum products.

In the March 2010 remand, the Board found that the evidence submitted by the Veteran regarding the various side effects of Dramamine, as well as a buddy statement indicating that the Veteran suffered from extensive seasickness while aboard the U.S.N.S. Dutton, does not discuss a potential causal relationship between Dramamine use and rectal cancer.  The Board now finds that the numerous articles he has submitted do not support a potential causal relationship between extensive seasickness and rectal cancer 

The Board has carefully scrutinized the entire evidentiary record, to include the numerous statements and journal articles offered by the Veteran.  Simply stated, the Board finds that there is no evidence that exposure to ionizing radiation or asbestos caused his rectal cancer, providing evidence against this claim.  The issue on appeal is based on the contention that rectal cancer was caused by service, to include as due to exposure to radiation or asbestos.  In this case, when the Veteran's service and post-service medical records are considered (which indicate that the Veteran has not had rectal cancer due to his service), the Board finds that the medical evidence outweighs the Veteran's contentions that he has rectal cancer that is related to his service.

The Board finds that the claim must be denied.  The medical evidence contains opinions, entitled to great probative weight, contradictory to any finding that his rectal cancer is related to exposure to ionizing radiation or asbestos in service.  

Simply stated, the service medical records and the post-service medical record provide evidence against this claim, outweighing the Veteran's lay statements.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.


ORDER

Service connection for rectal cancer is denied.



____________________________________________
A. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


